PER CURIAM.
We affirm the denial of appellant’s motion for clarification of sentence. Our denial is without prejudice to the appellant *498filing a proper motion to correct an illegal sentence under Florida Rule of Criminal Procedure 3.800(a), if what he claims is that the court’s oral pronouncement conflicted with the written sentencing judgment. See Williams v. State, 957 So.2d 600 (Fla.2007). The allegations of his motion are insufficient to make this claim, and he has failed to attach a copy of the transcript to his motion. See Ayala-Laies v. State, 16 So.3d 244 (Fla. 4th DCA 2009).
WARNER, TAYLOR and DAMOORGIAN, JJ., concur.